Exhibit 10.56

Mark A. Blackburn

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (this “Amendment”) is made effective as
of January 1, 2009, among State Auto Financial Corporation, an Ohio corporation
(“State Auto Financial”), State Auto Property and Casualty Insurance Company, an
Iowa-domiciled insurance company (“State Auto P&C”), State Automobile Mutual
Insurance Company, an Ohio-domiciled mutual insurance company (“State Auto
Mutual”) and Mark A. Blackburn (“Executive”).

Background Information

The parties to this Amendment (the “Parties”) entered into an Employment
Agreement dated as of October 4, 2007 (the “Employment Agreement”), regarding
the Executive’s employment relationship with State Auto P&C. The Parties desire
to amend the Employment Agreement pursuant to Section (A) of Article XI of the
Employment Agreement in order to comply with the final Treasury Regulations
issued under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”). The Employment Agreement, as amended by the Amendment is hereinafter
collectively referred to as the “Agreement”.

Statement of Agreement

The Parties hereby acknowledge the accuracy of the foregoing Background
Information and hereby agree as follows:

§1. Definitions. All capitalized terms used in this Agreement but which are not
otherwise defined herein shall have the respective meanings given those terms in
the Employment Agreement, as applicable.

§2. Fringe Benefits. Section (F) of Article IV of the Agreement is hereby
amended by adding a new last sentence to read as follows:

“If such benefits are taxable, State Auto shall ensure that terms of the
benefits will comply with Section 409A of the Code and the Treasury Regulations
and other guidance promulgated or issued thereunder.”

§3. Participation in Future Compensation, Retirement, and Fringe Benefit Plans.
Section (G) of Article IV of the Agreement is hereby amended by adding a new
last sentence to read as follows:

“If such benefits are taxable, State Auto shall ensure that terms of the
benefits will comply with Section 409A of the Code and the Treasury Regulations
and other guidance promulgated or issued thereunder.”

§4. Disability. The first sentence of the first paragraph of Section (A) of
Article V of the Agreement is hereby amended in its entirety to read as follows:

“If during the Employment Term Executive shall be unable to perform
substantially his duties hereunder because of illness or other incapacity
constituting a disability as defined in Section 409A of the Code (referred to
hereafter as “Disability”), and such Disability shall persist for a period of at
least six (6) months in any twelve (12) month period, State Auto shall
thereafter have the



--------------------------------------------------------------------------------

right, on not less than forty-five (45) days’ written notice to Executive, to
terminate Executive’s employment under this Agreement, in which case the date of
employment termination shall be not less than the forty-fifth (45th) day
following the date of written notice.”

§5. Disability. The last sentence of the first paragraph of Section (A) of
Article V of the Agreement is hereby amended in its entirety to read as follows:

“The compensation provided under this Section shall continue for the full period
of Disability or until Executive attains age 65, whichever first occurs and
shall be paid in accordance with State Auto’s normal compensation practices
applicable to salaried employees.”

§6. Death. The first paragraph of Section (B) of Article V of the Agreement is
hereby amended by adding a new last sentence to read as follows:

“Such Base Salary payments shall be made in accordance with State Auto’s normal
compensation practices applicable to salaried employees.”

§7. Executive’s Rights Under Certain Plans. Article VI of the Agreement is
hereby amended by adding a new last sentence to read as follows:

“If such benefits are taxable, State Auto shall ensure that terms of the
benefits will comply with Section 409A of the Code and the Treasury Regulations
and other guidance promulgated or issued thereunder.”

§8. Captions. The captions of the various sections of this Amendment are not
part of the context of this Amendment, but are only labels to assist in locating
those sections, and shall be ignored in construing this Amendment.

§9. Construction. This document is an amendment to the Employment Agreement. In
the event of any inconsistencies between the provisions of the Employment
Agreement and this Amendment, the provisions of this Amendment shall control.
Except as modified by this Amendment, the Employment Agreement shall continue in
full force and effect without change.

[Signatures appear on the next page.]



--------------------------------------------------------------------------------

EXECUTIVE

     

/s/ Mark A. Blackburn

     

Mark A. Blackburn

   

STATE AUTO FINANCIAL CORPORATION

 

STATE AUTOMOBILE MUTUAL INSURANCE COMPANY

By:

 

/s/ Robert P. Restrepo, Jr.

 

By:

 

/s/ Robert P. Restrepo, Jr.

 

Robert P. Restrepo, Jr., President

   

Robert P. Restrepo, Jr., President

STATE AUTO PROPERTY AND CASUALTY INSURANCE COMPANY

By:

 

/s/ Robert P. Restrepo, Jr.

     

Robert P. Restrepo, Jr., President

   